TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00485-CV



                                         J. T., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


                  FROM THE 453RD DISTRICT COURT OF HAYS COUNTY
           NO. 22-0193, THE HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               J.T. (Mother) appeals the trial court’s final order terminating her parental rights to

her children. 1 See Tex. Fam. Code § 161.001. After a jury trial, the jury found by clear and

convincing evidence that statutory grounds for terminating her parental rights existed and that

termination of those rights was in the child’s best interest. See id. § 161.001(b)(1)(D), (E).

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by

an Anders brief, concluding that the appeal is frivolous and without merit. See Anders v.

California, 386 U.S. 738, 744 (1967); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per

curiam) (approving use of Anders procedure in appeals from terminations of parental rights).

The brief meets the requirements of Anders by presenting a professional evaluation of the record


       1  For the children’s privacy, we will refer to them by aliases and to their family members
by their relationships to them or by aliases. See Tex. R. App. P. 9.8. The parental rights of the
children’s fathers also were terminated, but they have not appealed.
demonstrating why there are no arguable grounds to be advanced on appeal. See 386 U.S. at

744; Taylor v. Texas Dep’t of Protective & Regul. Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied). Appellant’s counsel has certified to this Court that he has provided

Mother with a copy of the Anders brief and motion to withdraw and advised her of her rights to

examine the appellate record and to file a pro se brief. To date, Mother has not filed a pro se

brief. The Department of Family and Protective Services has filed a response to the Anders

brief, concurring that the evidence is legally and factually sufficient to terminate Mother’s

parental rights.

                   Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988);

Taylor, 160 S.W.3d at 647. We have conducted an independent review of the entire record,

including the Anders brief submitted on Mother’s behalf. We have found nothing in the record

that might arguably support an appeal, and we agree the appeal is frivolous and without merit.

We have specifically reviewed the trial court's findings as to Mother under subsections (D)

and (E), and we have found no nonfrivolous issues that could be raised on appeal with respect to

those findings. See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (per curiam). Accordingly, we

affirm the trial court's order terminating Mother’s parental rights.

                   However, the Supreme Court of Texas has held that the right to counsel in suits

seeking the termination of parental rights extends to “all proceedings in th[e Supreme Court of

Texas], including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016)

(per curiam). Accordingly, counsel's obligation to Mother has not yet been discharged. See id.

If after consulting with counsel Mother desires to file a petition for review, her counsel should



                                                   2
timely file with the Supreme Court “a petition for review that satisfies the standards for an

Anders brief.” See id. at 27–28. Counsel's motion to withdraw therefore is denied.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice



Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: November 29, 2022




                                               3